Citation Nr: 1042610	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  02-16 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for Parkinson's disease, 
claimed as secondary to service-connected residuals of right 
mandible fracture due to head injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1976.  His claims folder has been rebuilt.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Veteran testified at a Central Office hearing in February 
2004 before the undersigned Veterans Law Judge.  A transcript of 
such hearing is associated with the claims folder and has been 
reviewed.

In September 2004, the Board remanded the case for further 
development.

In April 2007, the Board denied the service connection claim for 
Parkinson's disease, claimed as secondary to service-connected 
residuals of right mandible fracture due to head injury.

In March 2009, the Veteran filed, through counsel, a motion for 
reconsideration or, in the alternative, panel review of a 
February 2009 single-judge memorandum decision that affirmed the 
Board's April 2007 decision.  In June 2009, the United States 
Court of Appeals for Veterans Claims (Court) granted the 
Veteran's motion for reconsideration, withdrew the February 2009 
memorandum decision, and issued a June 2009 memorandum decision 
in its stead.  The June 2009 memorandum decision vacated the 
Board's April 2007 decision and remanded the matter for issue for 
readjudication consistent with the memorandum decision. Judgment 
was issued in July 2009.

In January 2010, additional medical treatise evidence was 
received from the Veteran.

In March 2010, the Board remanded the case for further 
development, and it has since returned to the Board for further 
appellate consideration.  The Board is satisfied there was 
substantial compliance with its remand orders.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  


FINDING OF FACT

The preponderance of the evidence is against a finding that the 
Veteran's Parkinson's disease is related to his service-connected 
residuals of right mandible fracture due to head injury.


CONCLUSION OF LAW

Parkinson's disease is not proximately due to, or the result of, 
the Veteran's service-connected residuals of right mandible 
fracture due to head injury.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

However, in the recent case, Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court (Supreme Court) held that 
the Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA.  
Rather, in Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant.




In the present case, the Veteran was provided with the notice 
required by the VCAA in a November 2004 letter.  This letter 
informed the Veteran of what evidence was required to 
substantiate his claim, and of the Veteran's and VA's respective 
duties for obtaining evidence. The claim was readjudicated by way 
of an August 2010 supplemental statement of the case, which 
included information regarding the way disability ratings and 
effective dates are assigned.  See Dingess, supra.

As discussed above, the Veteran's claims folder has been rebuilt.  
In December 2006, the Veteran's representative submitted copies 
of documents in an effort to assist the RO.  Thereafter, the RO 
made further attempts to reconstruct the folder. According to a 
February 2007 internal memorandum, the RO indicated that it had 
made every attempt to reconstruct the folder; however the 
Veteran's service treatment records are not associated.  The 
rebuilt folder contains all available evidence pertaining to the 
Veteran's claim, to include the Veteran's contentions, medical 
treatise article, a hearing transcript, and post-service medical 
records from the VAMC in Memphis, Tennessee.  It appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims folder, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The Board 
is also unaware of any such evidence. 
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Background

During active service in 1975, the Veteran was involved in a 
truck accident in which he sustained a head injury and fracture 
to his right mandible.  He indicated that the truck he was 
driving to deliver gas had two flat tires.  When he was driving 
up a steep hill, he had to swerve to avoid hitting a civilian car 
that was coming down the road.  He stated that his truck crashed 
and rolled several times.  He then kicked out the truck window, 
climbed out of the cab of the truck, and started walking down the 
street.  He next recalled awakening in the helicopter on his way 
to the hospital.   

In an April 1977 rating decision, the RO granted service 
connection for residuals of a fracture to the right mandible due 
to a head injury and assigned a noncompensable disability rating, 
effective from August 1976.

Post-service, in October 1986, the Veteran was involved in 
another car accident that resulted in bilateral mandibular 
fractures.  

In 1999, the Veteran began to notice symptoms such as tremors, 
speech disturbances and rigidity; he was subsequently diagnosed 
with Parkinson's disease.  According to VA treatment records, the 
Veteran reported having no family history of Parkinson's disease.

In June 2000, the Veteran underwent a general VA examination in 
connection with an unrelated pension claim.  His history of car 
accidents and mandibular fractures were noted, as well as a 
history of cocaine use.  A magnetic resonance imaging (MRI) scan 
of the brain was within normal limits, thereby ruling out a 
stroke secondary to cocaine use.

The Veteran reportedly was involved in another car accident in 
December 2000.  He stated that it was a minor accident and that 
he was not seriously injured.

In October 2001, the Veteran was seen in the VA primary care 
clinic in an effort to get a statement linking his past history 
of head trauma and the development of Parkinson's disease.  The 
physician's assistant noted that studies have shown a link 
between head injuries and the development of Parkinson's disease.  
The physician's assistant further indicated that "[t]his patient 
has had several accidents with resultant head trauma which 
certainly could have some bearing on his Parkinson's conditions.  
Please consider his claim and grant his Service connection for 
Parkinson's disease."

Later in October 2001, the Veteran underwent a VA 
neuropsychological examination; diagnosis was Parkinson's 
disease, memory and other mild cognitive deficits consistent with 
a history of head injury.  In discussing the possible origin of 
the Veteran's Parkinson's disease, the examiner stated that the 
relationship between Parkinson's disease and a prior history of 
head trauma could not be conclusively proven, although he 
conceded that repeated head injuries could cause a parkinsonian 
syndrome.  The examiner further indicated that the features of 
the Veteran's Parkinsonism, including early involvement of the 
legs, modest response to Sinemet, and the coexisting cognitive 
problems make his case somewhat atypical.  It was also noted that 
the very early age of onset is unusual.  

In January 2002, the Veteran underwent VA neuropsychological 
testing.  Objective testing failed to identify any significant 
evidence of memory decline, and no relationship between the 
Veteran's memory complaints and his history of head injury.  The 
January 2002 VA clinical neuropsychologist indicated that from 
the Veteran's description of the events surrounding the accident, 
the accident resulted in a brief loss of consciousness at the 
scene with an estimated period of an hour of posttraumatic 
amnesia.  

A December 2004 VA examiner opined that it is unlikely that the 
Veteran's Parkinson's disease is related to his in-service head 
injury.  

In June 2010, the Veteran underwent an additional VA examination.  
From a statistical standpoint, the examiner stated that the 
Veteran's head trauma is not likely to be responsible for 
Parkinson's disease.  

III.  Legal Criteria

Regulations provide that service connection is warranted for a 
disability which is aggravated by, proximately due to, or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2010).  Any additional impairment of earning capacity 
resulting from an already service-connected condition, regardless 
of whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
should also be compensated.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition shall be considered 
a part of the original condition.  Id.

There must be medical evidence of a current disability, medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In adjudicating this claim, the Board must assess the competence 
and credibility of the Veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 
(2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), emphasized that lay testimony is competent if it is 
limited to matters that the witness has actually observed and is 
within the realm of the witnesses personal knowledge; see also 38 
C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

When assessing the probative value of a medical opinion, the 
access to claims file and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered probative 
if it is definitive and supported by detailed rationale.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has 
held that claims file review, as it pertains to obtaining an 
overview of a claimant's medical history, is not a requirement 
for private medical opinions.  A medical opinion that contains 
only data and conclusions is not entitled to any weight.  
Further, a review of the claims file cannot compensate for lack 
of the reasoned analysis required in a medical opinion, which is 
where most of the probative value of a medical opinion comes 
from.  "It is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. Vet. 
App. Dec. 1, 2008)

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV. Analysis

The record contains a current diagnosis of Parkinson's disease.  

The Veteran does not contend nor does the evidence show that he 
developed Parkinson's disease in service.  Rather, he asserts 
that his Parkinson's disease is related to his service-connected 
residuals of right mandible fracture due to head injury. 

On review of all evidence of record, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran's Parkinson's disease is proximately due to, or the 
result of, his service- connected residuals of right mandible 
fracture due to head injury.  In this regard, the December 2004 
VA examiner concluded that it is unlikely that the Veteran's 
Parkinson's disease is related to his in-service head injury.  
The examiner acknowledged that the role of head trauma in the 
development of Parkinson's disease is controversial with some 
studies showing an association, while others do not.  The 
examiner stated that it is generally accepted that repeated head 
battery that boxers experience can result in dementia pugilistica 
and in parkinsonism.  However, the examiner stated that that 
scenario does not apply in the Veteran's case as there is no 
evidence of repeated head injuries.  

In support of his opinion,  the December 2004 VA examiner 
referred to one study, titled "Head trauma preceding Parkinson's 
disease" by Bower, et al in the May 2003 issue of Neurology, 
Volume 60.  That study compared patients with Parkinson's disease 
to case controls from a patient population in Rochester, 
Minnesota.  The study revealed that 11 of the 13 persons who had 
a history of head trauma demonstrated moderate to severe head 
trauma in which loss of consciousness was an important feature.  
The study also revealed that Parkinson's disease after head 
trauma tended to involve older patients and not younger patients, 
such as the Veteran, who developed Parkinson's disease in his 
mid-forties.  In the study, there were two patients with mild 
trauma (no loss of consciousness) in both the Parkinson's disease 
and case control group.  The December 2004 VA examiner noted 
that, in the instant case, there is no medical documentation that 
the Veteran lost consciousness in either motor vehicle accident, 
and therefore his head trauma would most likely fall into the 
"mild trauma" category for purposes of the Mayo study only.  The 
examiner explained that given the Veteran's immediate lucid 
period after the first motor vehicle accident in which he had the 
wherewithal to pull his friend out of the truck and search for 
help, and the fact that the Veteran only had a brief period of 
amnesia surrounding the helicopter's arrival, most experts in 
head trauma would classify the head injury as minor or mild.  The 
above-mentioned study showed no difference in the incidence of 
mild trauma between the Parkinson's disease and control 
population.

Moreover, the Board points out that the December 2004 examiner 
observed that, even if the Veteran were to be placed in the 
"severe head trauma" group, such trauma would have accounted for 
only 13 of the total 202 patients with Parkinson's disease.  In 
other words, the examiner stated that, in the general population, 
severe head trauma may play an important etiologic role in about 
only 6.5 percent of Parkinson's disease cases.  The examiner 
further noted that over 90 percent of Parkinson's disease still 
arises from risk factors that have nothing to do with head 
trauma.  Therefore, based on a review of the Veteran's claims 
folder and the above-mentioned study, the examiner opined that it 
is unlikely that the Veteran's in-service head injury was 
responsible for the later development of Parkinson's disease.

The December 2004 examiner also noted that normal MRI studies are 
typical for patients with Parkinson's disease.  More importantly, 
the examiner noted that the Veteran's MRI did not show any 
residual of what might be expected in moderate to severe head 
injury, namely focal encephalomalcia in an area of previous 
contusion. It was also noted that the natural history of post-
concussive symptoms in mild or minor head injury is one of 
improvement; that is also true for moderate to severe injury, 
although recovery of cognitive deficits from the onset of head 
injury might be incomplete.  The examiner opined that it is 
unlikely that mild or minor head injury would cause new cognitive 
loss decades later.  Rather, the examiner noted that heavy 
alcohol use and substance abuse over years can produce cognitive 
deficits. 

Furthermore, the June 2010 VA examiner concluded that from a 
statistical standpoint, the Veteran's in-service head trauma is 
not likely to be responsible for his Parkinson's disease.  In 
arriving at such opinion, the examiner stated that although a 
single instance of head trauma has the potential for causing 
Parkinson's disease, in the vast majority of individuals with 
traumatic brain injury, Parkinson's disease does not develop.  
The examiner observed that if the Veteran had lost consciousness 
after his accident, a clear injury to the brain parenchyma would 
have occurred.  The examiner stated that the cause of Parkinson's 
disease is believed to involve a complex interplay between 
genetic predisposition and environmental factors that have not 
been identified, but head trauma is a known factor.  Thus, 
although the examiner conceded that the in-service head injury 
modestly increased the risk for the Veteran to develop 
Parkinson's disease and such risk increases as a person suffers 
multiple head injuries, it was concluded that from a statistical 
standpoint, the Veteran's inservice head trauma was not likely 
responsible for the Parkinson's disease.  

The June 2010 VA opinion is significant because this examiner 
characterized the Veteran's head injury during service as severe, 
as opposed to mild as noted by the December 2004 examiner.  Thus, 
regardless of whether the Veteran's in-service head injury is 
regarded as mild or severe by the VA physicians, they still were 
unable to determine that the Veteran's Parkinson's disease is 
more likely related to it.  

The Board finds that the December 2004 and June 2010 VA opinions 
are factually accurate, fully articulated, and contain sound 
reasoning and are therefore afforded significant probative value.  
The VA examiners reviewed the entire claims file and included a 
synopsis of the Veteran's medical history and examinations were 
performed.  

The Board acknowledges the VA medical statements dated in October 
2001 described above which suggest a relationship between 
repeated head injuries and Parkinson's disease.  In this case, 
however, the Board points out that there is only one instance of 
head trauma during service; the other 2 reported motor vehicle 
accidents occurred after service discharge.  Thus, the 2001 
statements are less probative in this case because there is no 
evidence of repeated head injuries during service.

With regard to the Veteran's assertion that his in-service 
accident resulted in "more than mild" head injury, he is 
competent to report things that are readily observable by 
laypersons and does not require medical expertise to establish 
its existence (see Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005)).  However, the nature and severity of his in-service head 
injury and the etiology of his current Parkinson's disease are 
not readily apparent to a lay person and there is no evidence 
that he has the medical expertise to make these determinations.  
He is not shown to be competent to identify, diagnose and/or 
determine the etiology of his Parkinson's disease or the severity 
of his head injury.  Even medical experts rely on diagnostic 
tools such as x-rays, MRIs, computed tomography (CT) scans, and 
neuropsychological studies to identify Parkinson's disease and 
its etiology.  

The Board also acknowledges the Veteran's assertion that he lost 
consciousness for a long time after the in-service accident (see 
VA Form-646 dated in December 2002).  (The study referred to by 
the December 2004 examiner attempted to assess the role that loss 
of consciousness plays in the development of Parkinson's 
disease).  As indicated, the Veteran is competent to report what 
he experienced, however, his credibility is questioned with 
regard to his report of unconsciousness during service because 
although he checked the box on his separation report of medical 
history indicating that he had had dizziness or fainting spells, 
he specifically checked the box indicating that he had not 
experienced periods of unconsciousness.   In any event, the Board 
finds that the medical evidence of record, namely the December 
2004 and June 2010 VA opinions, outweigh the Veteran's lay 
reports as to the severity of his in-service head injury and the 
etiology of his Parkinson's disease.  Although it is conceded 
that repeated head injuries are a risk factor for Parkinson's 
disease, a clear preponderance of the evidence is against a 
finding that Parkinson's disease is related to the head trauma or 
any other incident in service.   

The Board also observes that the October 2001 VA examiner noted 
that drug use could have possibly contributed to cognitive 
deficits, and the January 2002 VA neuropsychologist stated that 
it is doubtful that the Veteran's head injury resulted in 
significant residual memory or other higher cognitive problems.

For the reasons discussed above, the claim of secondary service 
connection for Parkinson's disease must be denied.  Because a 
clear preponderance of the evidence is against the claim of 
entitlement to secondary service connection for Parkinson's 
disease, the reasonable doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for Parkinson's disease, as 
secondary to residuals of right mandible fracture due to head 
injury, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


